                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

RICHARD MAXIMUS STRAHAN,       *
                               *
          Plaintiff,           *
                               *
          v.                   *                     Civil Action No. 19-cv-10639-IT
                               *
SECRETARY, MASSACHUSETTS       *
EXECUTIVE OFFICE OF ENERGY AND *
ENVIRONMENTAL AFFAIRS, et al., *
                               *
          Defendants.          *

                                              ORDER

                                           April 4, 2019

TALWANI, D.J.

       Pro se litigant Richard Maximus Strahan has filed a civil complaint and motions for leave

to proceed in forma pauperis and to file electronically. Strahan has also filed a motion for a

temporary restraining order [#3] in which he asks that the Court require the Director of the

Massachusetts Division of Marine Fisheries to cease (1) requiring the use of vertical buoy ropes

for lobster pot fishing in Massachusetts coastal waters; and (2) licensing the use of fixed gill nets

in Massachusetts.

       Upon review of Plaintiff’s filing, the Court hereby orders:

       1.      The motion for leave to proceed in forma pauperis [#2] is GRANTED.

       2.      The motion for leave to file electronically [#5] is GRANTED.

       3.      The motion for a temporary restraining order [#3] is DENIED WITHOUT

PREJUDICE to renewal as a motion for a preliminary injunction. Strahan has failed to certify

any efforts he has made to give notice to the Director of the Massachusetts Division of Marine

Fisheries of the motion or provide any reasons why such notice should not be required. See Fed.
R. Civ. P. 65(b)(1)(B). Strahan states that he served the motion for a temporary restraining order

on Defendants on April 4, 2019 “by the ECF filing system.” Mot. TRO at 3. However, neither

Defendants nor their counsel have entered appearances in this action. The Court therefore cannot

reasonably infer that Defendants have received notice of the motion.

       4.        The Clerk shall issue summonses as to all Defendants. Plaintiff shall serve the

summonses, complaint, and this order upon Defendants in accordance with Rule 4 of the Federal

Rules of Civil Procedure.

       5.       Because Plaintiff is proceeding in forma pauperis, he may elect to have the

United States Marshals Service (“USMS”) complete service with all costs of service to be

advanced by the United States. If so asked by Plaintiff, the USMS shall serve a copy of the

summonses, complaint, and this order upon Defendants as directed by Plaintiff. Plaintiff is

responsible for providing the USMS all copies for service and for completing a USM-285 form

for each party to be served. The Clerk shall provide Plaintiff with forms and instructions for

service by the USMS.

       6.       Plaintiff shall have 90 days from the date of the issuance of the summonses to

complete service. Failure to comply with this requirement may result in dismissal of this action

without further notice from the court. See Fed. R. Civ. P. 4(m); Local Rule 4.1 (D. Mass.).

       IT IS SO ORDERED.

                                                     /s/ Indira Talwani
                                                     United States District Judge

April 4, 2019




                                                 2
